THOMAS G. GRAY, JR. and GINA E. GRAY, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Gray v. Comm'rDocket No. 12139-98United States Tax Court1999 U.S. Tax Ct. LEXIS 65; October 29, 1999, Filed*65 STUART L. BROWN, Chief Counsel, Internal Revenue Service.For Petitioner: JERRY W. NEAGLE, Attorney, Houston, Texas.SUSAN M. PINNER, Attorney, Houston, Texas.Michael B. Thornton, Judge.Michael B. ThorntonDECISIONPursuant to agreement of the parties in this case, it isORDERED AND DECIDED: That there is a deficiency in tax due from the petitioners before application of I.R.C. § 6015 as follows:YearDeficiency1994$202,363.00That the following deficiency in tax is due from the petitioners, under the provisions of I.R.C. § 6015:Joint LiabilityYearDeficiency1994NoneAdditional Amount Due from Thomas G. Gray, Jr.YearDeficiency1994$202,363.00/s/ Michael B. ThorntonMichael B. ThorntonJudge.Entered: OCT 29 1999* * * *It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency due from the petitioner Thomas G. Gray, Jr.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court *66 becomes final.STUART L. BROWNChief CounselInternal Revenue Service/s/ Jerry W. NeagleJERRY W. NEAGLECounsel for PetitionerTax Court Bar No. NJ0248S225 Katy Freeway, Suite 350Houston, Texas 77007Date: 10-26-99By: /s/ Susan M. PinnerSUSAN M. PINNERTax Court Bar No. PS0250B701 South GessnerSuite 710Houston, Texas 77074Telephone: (281) 721-7300Date: 10-26-99